Citation Nr: 1642891	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-47 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability, to include as secondary to service-connected low back intervertebral disc syndrome (IVDS) with degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at the RO in San Antonio, Texas.  A transcript of that proceeding is of record.

In June 2015, the Board, inter alia, remanded this matter for further development.

Additionally, the Veteran submitted a substantive appeal (VA Form 9) in March 2016, in which he expressed disagreement with a decision denying an increased rating for bilateral hearing loss.  This matter has not been certified to the Board and is not ripe for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2015 remand, the Veteran was afforded a VA examination in October 2015.  The examiner opined that it was less likely than not that the cervical spine disability was related to service.  As rationale, the examiner stated that as there was no medical evidence of a cervical spine injury/condition in the Veteran's service treatment records, service connection could not be established.  With regard to secondary service connection, the examiner opined that it was less likely than not that service-connected low back disability aggravated the cervical spine disability because there was no evidence of such in the Veteran's medical records.

Regarding direct service connection, the examiner's rationale is inadequate.  The examiner based her opinion solely on the fact that there is no evidence in the Veteran's service treatment records of any cervical spine disability.  Further, the examiner did not comment on the Veteran's report that he injured his neck lifting items in service.  The Board finds the rationale is inadequate as the examiner relied solely on a lack of evidence in the service treatment records and did not comment on the Veteran's report of an in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

Regarding aggravation, the examiner's rationale is also inadequate.  The examiner's rationale is solely a statement that there is no evidence of aggravation in the Veteran's medical records.  This is mere conclusion and summarization of the Veteran's medical records, which may not necessarily contain evidence of aggravation.  The Board finds that this bare and conclusory statement is an inadequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

For the above reasons, the opinions provided by the October 2015 VA examiner are inadequate and remand is necessary to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand, to the VA examiner who conducted the October 2015 VA examination for an addendum opinion.  If the October 2015 VA examiner is unavailable, the claims file should be forwarded to another qualified examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file, including any electronic records, must be reviewed by the examiner in conjunction with the examination.

The examiner is requested to opine as to the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's cervical spine disability had its clinical onset during service or is otherwise related to service?

In providing a rationale, the examiner must comment on the Veteran's report of injuring his neck while lifting things in service.  A lack of service treatment records showing an in-service neck injury may not be used as the sole basis for a negative opinion.

b. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veterans service-connected Low back IVDS with DJD aggravated his cervical spine disability? If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

In providing a rationale, the examiner may not use the lack of evidence in the Veteran's medical records as the sole basis for a negative opinion.

A complete rationale for all opinions should be provided. If the examiner is unable to provide the requested opinion without resort to speculation, the reasons and bases for this conclusion should also be provided.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

